    UNITED STATES DISTRICT COURT
    NORTHERN DISTRICT OF NEW YORK


    CALVIN E.,

                                    Plaintiff,                                        No. 5:18-CV-060
                                                                                      (CFH)
                     v.

    ANDREW SAUL,1

                                     Defendant.


    APPEARANCES:                                             OF COUNSEL:

    Olinsky Law Group                                        HOWARD D. OLINSKY, ESQ.
    300 South State Street, Suite 420
    Syracuse, New York 13202
    Attorney for plaintiff

    Social Security Administration                           LAUREN E. MYERS, ESQ.
    Office of Regional General Counsel                       Special Assistant U.S. Attorney
    Region II
    26 Federal Plaza – Room 3904
    New York, New York 10278
    Attorney for the Commissioner


    CHRISTIAN F. HUMMEL
    U.S. MAGISTRATE JUDGE

                                MEMORANDUM-DECISION AND ORDER

             Plaintiff Calvin E.2 brings this action pursuant to 42 U.S.C. § 405(g) seeking



        1
        Andrew Saul was appointed Commissioner of Social Security, and has been substituted as the
defendant in this action.

        2
        In accordance with guidance from the Committee on Court Administration and Case
Management of the Judicial Conference of the United States, which was adopted by the Northern District
of New York in 2018 to better protect personal and medical information of non-governmental parties, this
Memorandum-Decision and Order will identify plaintiff by first name and last initial.
    review of a decision by the Commissioner of Social Security (“the Commissioner”)

    denying his application for supplemental security income (“SSI”) benefits. Dkt. No. 1

    (“Compl.”).3 Plaintiff moves for remand for further proceedings, and the Commissioner

    cross-moves for a judgment on the pleadings. Dkt. Nos. 16, 21. For the following

    reasons, the determination of the Commissioner is affirmed.



                                                I. Background

             Plaintiff, born in 1970, completed tenth grade and was enrolled in both regular

    and special education classes. T. 103.4 Plaintiff obtained his GED in 2011. Id. at 104.

    Plaintiff does not have a driver’s license. Id. Plaintiff’s last worked at the Center for

    Employment Opportunities performing small tasks. Id. at 104-05. He previously was

    employed at Western Beef Retail performing clean-up work and at Triumph

    Construction as a construction worker. Id. at 107, 109.

             On September 17, 2008, plaintiff protectively filed a Title XVI application for SSI

    benefits. T. 250-52. Plaintiff alleged a disability onset date of January 1, 2008. Id. at

    250. The application was initially denied on January 29, 2009. Id. at 154-57. Plaintiff

    requested a hearing, and a hearing was held on January 18, 2011 before Administrative

    Law Judge (“ALJ”) John P. Ramos. Id. at 96-144. ALJ Ramos issued an unfavorable



        3
         Parties consented to direct review of this matter by a Magistrate Judge pursuant to 28 U.S.C. §
636(c), FED. R. CIV. P. 73, N.D.N.Y. Local Rule 72.2(b), and General Order 18. Dkt. No. 7.

        4
         “T.” followed by a number refers to the pages of the administrative transcript filed by the
Commissioner. Dkt. Nos. 12, 15. Citations refer to the pagination in the bottom right-hand corner of the
administrative transcript, not the pagination generated by CM/ECF.

                                                         2
decision on February 25, 2011. Id. at 15-24. On March 1, 2012, the Appeals Council

denied plaintiff’s request for review. Id. at 4. Plaintiff commenced an action in the

United States District Court for the Northern District of New York seeking review of the

Commissioner’s decision. Id. at 615. On August 3, 2013, this Court remanded the

case to the Commissioner for further proceedings. Id. The Appeals Council vacated

the February 25, 2011 decision and remanded the case to the ALJ for a

redetermination of disability. Id. at 634-36. ALJ Ramos held a second hearing on

November 26, 2014, and on January 12, 2015, issued a second unfavorable decision.

Id. at 521-42. The Appeals Council granted plaintiff’s request for review, and remanded

the case to the hearing level for a redetermination of disability. Id. at 663-66.

       ALJ Jennifer Smith conducted two more hearings on April 26, 2016 and July 11,

2017, before issuing an unfavorable decision on November 7, 2017. T. 545-91, 1738-

90, 1794-1824. The Appeals Council did not assume jurisdiction within sixty days of the

November 7, 2017 decision, making the ALJ’s findings the final determination of the

Commissioner. Plaintiff commenced this action on January 1, 2018. See Compl.



                                      II. Discussion

                                 A. Standard of Review

       In reviewing a final decision of the Commissioner, a district court may not

determine de novo whether an individual is disabled. See 42 U.S.C. §§ 405(g),

1388(c)(3); Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

1990). Rather, the Commissioner’s determination will only be reversed if the correct


                                             3
legal standards were not applied, or it was not supported by substantial evidence. See

Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987); Berry v. Schweiker, 675 F.2d 464,

467 (2d Cir. 1982). Substantial evidence is “more than a mere scintilla,” meaning that

in the record one can find “such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Halloran v. Barnhart, 362 F.3d 28, 31 (2d Cir.

2004) (citing Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal citations

omitted)). The substantial evidence standard is “a very deferential standard of review . .

. . [This] means once an ALJ finds facts, we can reject [them] only if a reasonable

factfinder would have to conclude otherwise.” Brault v. Soc. Sec. Admin., Comm’r, 683

F.3d 443, 448 (2d Cir. 2012) (internal quotations marks omitted). Where there is

reasonable doubt as to whether the Commissioner applied the proper legal standards,

the decision should not be affirmed even though the ultimate conclusion is arguably

supported by substantial evidence. See Martone v. Apfel, 70 F. Supp. 2d 145, 148

(N.D.N.Y. 1999) (citing Johnson, 817 F.2d at 986). However, if the correct legal

standards were applied and the ALJ’s finding is supported by substantial evidence,

such finding must be sustained “even where substantial evidence may support the

plaintiff’s position and despite that the court’s independent analy sis of the evidence may

differ from the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y.

1992) (citation omitted).



                              B. Determination of Disability

“Every individual who is under a disability shall be entitled to a disability . . . benefit


                                               4
. . . .” 42 U.S.C. § 423(a)(1). Disability is defined as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment . . . which has lasted or can be expected to last for a continuous period of

not less than 12 months.” Id. § 423(d)(1)(A). A medically-determinable impairment is

an affliction that is so severe that it renders an individual unable to continue with his or

her previous work or any other employment that may be available to him or her based

on his or her age, education, and work experience. Id. § 423(d)(2)(A). Such an

impairment must be supported by “medically acceptable clinical and laboratory

diagnostic techniques.” Id. § 423(d)(3). Additionally, the severity of the impairments is

“based [upon] objective medical facts, diagnoses or medical opinions inferable from the

facts, subjective complaints of pain or disability, and educational background, age, and

work experience.” Ventura v. Barnhart, No. 04-CV-9018 (NRB), 2006 W L 399458, at *3

(S.D.N.Y. Feb. 21, 2006) (citing Mongeur v. Heckler, 722 F.2d 1033, 1037 (2d Cir.

1983)).

       The Second Circuit employs a five-step analysis, based on 20 C.F.R. §

404.1520, to determine whether an individual is entitled to disability benefits:

              First, the [Commissioner] considers whether the claimant is
              currently engaged in substantial gainful activity.

              If he [or she] is not, the [Commissioner] next considers
              whether the claimant has a “severe impairment” which
              significantly limits his [or her] physical or mental ability to do
              basic work activities.

              If the claimant suffers such an impairment, the third inquiry
              is whether, based solely on medical evidence, the claimant
              has an impairment which is listed in Appendix 1 of the
              regulations. If the claimant has such an impairment, the

                                              5
              [Commissioner] will consider him [or her] disabled without
              considering vocational factors such as age, education, and
              work experience; the [Commissioner] presumes that a
              claimant who is afflicted with a “listed” impairment is unable
              to perform substantial gainful activity.

              Assuming the claimant does not have a listed impairment,
              the fourth inquiry is whether, despite the claimant’s severe
              impairment, he [or she] has the residual functional capacity
              to perform his [or her] past work.

              Finally, if the claimant is unable to perform his [or her] past
              work, the [Commissioner] then determines whether there is
              other work which the claimant could perform.

Berry, 675 F.2d at 467 (spacing added). The plaintiff bears the initial burden of proof to

establish each of the first four steps. See DeChirico v. Callahan, 134 F.3d 1177, 1179-

80 (2d Cir. 1998) (citing Berry, 675 F.2d at 467). If the inquiry progresses to the fifth

step, the burden shifts to the Commissioner to prove that the plaintiff is still able to

engage in gainful employment somewhere. Id. at 1180 (citing Berry, 675 F.2d at 467).



                                     C. ALJ Decision

       Applying the five-step disability sequential evaluation, the ALJ determined that

plaintiff had not engaged in substantial gainful activity since September 17, 2008, the

date of the application. T. 1797. The ALJ found at step two that plaintiff had the severe

impairments of obesity, myofascitis of the spine, left knee medial meniscus tear with

patellofemoral dysfunction, left ankle sprain, status post gunshot wounds to the spine

and lower extremities, herniated disc at the L4-L5 level with lumbar radiculopathy, right

shoulder myofascitis, bilateral shoulder impingement, bipolar disorder, mood disorder,



                                              6
depressive disorder, anxiety disorder, panic attacks, post traumatic stress disorder

(“PTSD”) psychosis, and substance abuse disorder. Id. at 1798. At step three, the ALJ

determined that plaintiff did not have an impairment or combination of impairments that

met or medically equaled the severity of one of the listed impairments in 20 C.F.R. Part

404, Subpart P, Appendix 1. Id. at 1802. Before reaching step four, the ALJ concluded

that plaintiff retained the residual functional capacity (“RFC”) to

              frequently lift and carry up to 20 pounds; can sit for 8 hours in
              an 8-hour workday, with sitting limited to 2 hours at a time; can
              stand for 2 hours total in an 8-hour workday, with standing
              limited to one hour at a time; can walk for 2 hours total in an
              8-hour workday, with walking limited to one hour at a time;
              should be allowed to use a cane to ambulate, but retains the
              ability to carry small objects, such as files, in his free hand; can
              occasionally reach overhead; can frequently reach in all other
              directions; can continuously handle, finger, and feel; can
              occasionally push and pull up to the weight limits for light work;
              can occasionally operate foot controls; should not climb
              ladders, ropes, or scaffolds; should not crouch; can
              occasionally climb ramps, climb stairs, balance, kneel, stoop,
              and crawl; should not work around vibrations; can occasionally
              be exposed to humidity, wetness, extreme heat, or extreme
              cold; should work at simple, routine and repetitive tasks; and
              should work in a "low-stress job," defined as occasional
              decision-making, occasional judgment requirements, and
              occasional changes in the work setting.

Id. at 1804. At step four, the ALJ found that plaintiff has no past relevant work. Id. at

1820. At step five, the ALJ determined that, after consulting with a vocational expert,

and considering plaintiff’s age, education, work experience, and RFC, there were jobs

that existed in significant numbers in the national economy that plaintiff could perform.

Id. Thus, the ALJ determined that plaintiff “ha[d] not been under a disability, as defined

in the Social Security Act, since September 17, 2008, the date the application was


                                               7
filed.” Id. at 1823.



                                      D. Arguments

       Plaintiff argues that “[t]he ALJ’s RFC determination is not supported by

substantial evidence because it is based on the outdated opinion of a consultative

examiner, highlighting the ALJ’s failure to develop the record regarding [p]laintiff’s

mental impairments.” Dkt. No. 16 at 3. Conversely, the Commissioner argues that the

ALJ’s RFC determination is supported by substantial evidence. Dkt. No. 21 at 8-13.



                             E. Relevant Medical Evidence

       Plaintiff met with Dr. Dr. Dmitri Bougakov for a consultative psychiatric

evaluation on November 11, 2008. T. 409. Plaintiff reported difficulty sleeping, a poor

appetite, and weight loss. Id. at 409. He indicated that he f elt sad occasionally,

irritated easily, and suffered from mood swings. Id. at 410. Plaintiff described his

energy as “up and down,” and stated that he had concentration dif ficulties. Id. Plaintiff

also complained of poor memory and forgetfulness. Id.

       Dr. Bougakov noted that plaintiff was cooperative and “related in an adequate

fashion.” T. 410. He noted that plaintiff appeared to be his stated age and was

appropriately dressed. Id. Plaintiff was well-groomed. Id. His gait, posture, and motor

behavior were normal, and his eye contact was appropriate. Id. Dr. Bougakov

indicated that plaintiff’s thought process was coherent and goal directed. Id. at 411.

His affect and mood were apathetic; his sensorium was clear; and he was oriented to


                                             8
person, time, and place. Id. Plaintiff’s attention and concentration were intact, and he

was able to do counting, simple calculations, and serial 3s. Id. Dr. Bougakov noted

that plaintiff’s recent and remote memory skills were likely impaired due to the effects of

his substance abuse. Id. He was able to recall three out of three objects immediately,

and zero out of three after five minutes. Id. Plaintiff could count five digits forward, and

three digits backwards. Id. Dr. Bougakov found that plaintiff’s intellectual functioning

was in the average range, and his general fund of information was appropriate to his

experience. Id. Plaintiff’s insight and judgment were fair. Id. As to his mode of living,

plaintiff reported that he had no daily restrictions in completing household chores,

except that he had physical pain related to his injuries. T. 411. He was able to manage

his money and take public transportation. Id. Although he did not spend time with

family and friends, he reported watching television, reading, painting, and socializing

with other residents in his program. Id.

       Dr. Bougakov opined that plaintiff could follow and understand simple directions

and instructions, and perform simple tasks independently. T. 411. Plaintiff could

maintain attention and concentration, and should be able to maintain a regular

schedule. Id. at 411-12. Dr. Bougakov indicated that plaintiff was “somewhat limited in

his ability to learn new tasks and perform complex tasks.” Id. at 412. He noted that

plaintiff should be able to make appropriate decisions, relate adequately with others,

and otherwise deal with stress. Id. He opined that plaintiff’s difficulties were “caused by

psychiatric symptomology and the results of the examination appear[ed] to be

consistent with substance abuse problems.” Id. Dr. Bougakov further opined that


                                             9
plaintiff’s difficulties did not “interfere significantly with [plaintiff’s] ability to function on a

daily basis.” Id.

        Dr. Bougakov stated that plaintiff’s prognosis was “guarded to fair given the fact

that [plaintiff] [did] present with some cognitive limitations during [the] evaluation.” T.

412. He noted that plaintiff did not present with significant psychiatric symptomatology.

Id. Dr. Bougakov opined that although plaintiff had a significant history of substance

abuse and did not have a regular employment history, he hoped that “with appropriate

treatment [plaintiff] should be able to return to normal overall functioning.” Id.

       In a form entitled “Mental Residual Functional Capacity Assessment,” dated

January 20, 2009, A. Hochberg, Ph.D., the State agency medical consultant, indicated

that plaintiff was not significantly limited in his ability to remember locations and work-

like procedures or in his ability to understand and remember very short and simple

directions. Id. at 440. He indicated that plaintif f was moderately limited in his ability to

understand and remember detailed instructions. Id. There was no evidence of

limitation in plaintiff’s ability to carry out very short and simple instructions, work in

coordination or proximity to others without being distracted by them or make simple

work-related decisions. Id. at 440-41. Plaintiff was not significantly limited in his ability

to carry out detailed instructions; maintain attention and concentration for extended

periods; perform activities within a schedule, maintain regular attendance, and be

punctual within customary tolerances; and sustain an ordinary routine without special

supervision. Id. at 440. Plaintiff was moderately limited in his ability to complete a

normal workday and workweek without interruptions from psychologically-based


                                                 10
symptoms and to perform at a consistent pace without an unreasonable number and

length of rest periods. Id. at 441.

       Dr. Hochberg opined that plaintiff was not significantly limited in his ability to

interact appropriately with the general public, accept instructions and respond

appropriately to criticism from supervisors, and get along with coworkers or peers

without distracting them or exhibiting behavioral extremes. T. 441. There was no

evidence of limitation in plaintiff’s ability to ask simple questions or request assistance

or maintain socially appropriate behavior and adhere to basic standards of neatness

and cleanliness. Id. Plaintiff was not significantly limited in his ability to respond

appropriately to changes in the work setting or his ability to set realistic goals or make

plans independently of others. Id. There was no evidence of limitation in plaintiff’s

ability to be aware of normal hazards and take appropriate precautions or travel in

unfamiliar places or use public transportation. Id.

       Dr. Hochberg noted that plaintiff’s consultative examination findings were benign,

and that plaintiff was able to manage his money and take public transportation. T. 442.

He stated that the consultative examining doctor opined that plaintiff could follow and

understand simple directions and could perform simple tasks independently. Id. Thus,

Dr. Hochberg determined that “[b]ased on the totality of the evidence in [the] file, . . .

[plaintiff] retain[ed] the residual functional capacity to perform entry level work activities

on a sustained basis.” Id.



                                        F. Analysis


                                              11
       RFC describes what a claimant is capable of doing despite his or her

impairments, considering all relevant evidence, which consists of physical limitations,

symptoms, and other limitations beyond the symptoms. See Martone, 70 F. Supp. 2d

at 150; 20 C.F.R. §§ 404.1545, 416.945. “In assessing RFC, the ALJ’s findings must

specify the functions plaintiff is capable of performing; conclusory statements regarding

plaintiff’s capabilities are not sufficient.” Martone, 70 F. Supp. 2d at 150. T he ALJ then

uses the RFC to determine whether the claimant can perform his or her past relevant

work. See New York v. Sullivan, 906 F.2d 910, 913 (2d Cir. 1990); 20 C.F.R. §§

404.1545, 416.960. If it is determined that a claimant cannot perform past relevant

work, “the burden shifts to the Commissioner to determine whether there is other work

which the claimant could perform.” Tejada v. Apfel, 167 F.3d 770, 774 (2d Cir. 1999).

       When assessing a claimant's RFC, an ALJ is entitled to rely on opinions from

both examining and non-examining State agency medical consultants because these

consultants are qualified experts in the field of social security disability. See also Frey

ex rel. A.O. v. Astrue, 485 F. App'x 484, 487 (2d Cir. 2012) (summary order) ("The

report of a State agency medical consultant constitutes expert opinion evidence which

can be given weight if supported by medical evidence in the record."); Little v. Colvin,

No. 14-CV-0063, 2015 WL 1399586, at *9 (N.D.N.Y. Mar. 26, 2015) ("State agency

physicians are qualified as experts in the evaluation of medical issues in disability

claims. As such, their opinions may constitute substantial evidence if they are

consistent with the record as a whole.") (internal quotation marks omitted). “An ALJ

should consider ‘all medical opinions received regarding the claimant.’” Reider v.


                                             12
Colvin, No. 15-CV-6517, 2016 WL 5334436, at *5 (W.D.N.Y. Sept. 23, 2016) (quoting

Spielberg v. Barnhart, 367 F. Supp. 2d 276, 281 (E.D.N.Y. 2005)); see also SSR 96-8p,

1996 WL 374184, at *7 (July 2, 1996). The factors for considering opinions from

non-treating medical sources are the same as those for assessing treating sources,

with the consideration of whether the source examined the claimant or not replacing the

consideration of the treatment relationship between the source and the claimant. 20

C.F.R. §§ 404.1527(c)(1)-(6).



                        1. Appeals Council’s Remand Order

      In the August 11, 2015 order remanding the case to the ALJ, the Appeals

Council directed the ALJ to,

             •      [i]f necessary, obtain updated and additional evidence
                    concerning [plaintiff’s] impairments in order to complete
                    the administrative record in accordance with the
                    regulatory standards regarding consultative
                    examinations and existing medical evidence (20 CFR
                    416.912-913). The additional evidence may include, if
                    warranted and available, consultative physical and
                    psychological examinations and medical source
                    statements about what [plaintiff] can still do despite the
                    impairments.

             •      [f]urther evaluate the claimant’s mental impairments in
                    accordance with the special technique described in 20
                    CFR 416.920a, documenting the technique in the
                    decision by providing specific findings and appropriate
                    rationale for each of the functional areas described in
                    20 CFR 416.920(c).

             •      [i]f warranted, obtain supplemental information from a
                    medical expert to clarify the nature and severity of
                    [plaintiff’s] impairments (Social Security Ruling 96-6p).


                                            13
Id. at 664-65. As plaintiff points out, the ALJ “declined to obtain a psychiatric medical

expert, consultative psychological examination or IQ testing in this case.” Id. at 1802;

Dkt. No. 16 at 15. The ALJ stated that unless the Appeals Council or the district court

so ordered her to obtain a medical expert opinion, the need for additional consultative

examinations “is at the [ALJ’s] discretion.” T. 1802. As such, the ALJ determined that

“record [was] complete and [did] not warrant the use of additional medical expert

opinion, additional consultative examination, or formal IQ testing . . . given [plaintiff’s]

limited evaluation and treatment for complaints of cognitive issues and his engagement

in a range of activities that do not support significant intellectual deficits.” Id. Instead,

in evaluating plaintiff’s mental limitations, the ALJ relied primarily on the November

2008 medical opinion of Dr. Bougakov, which she granted “partial weight,” and the

assessment of Dr. Hochberg, which she afforded “little weight.” Id. at 1816.

       Plaintiff seems to suggest that the ALJ failed to abide by the Social Security

regulations, which direct that the ALJ take any action ordered by the Appeals Council,

in neglecting to obtain an updated consultative examination. See Dkt. No. 16 at 16

(“Accordingly, reviewing courts have found that failure to comply with the Appeals

Council’s remand order may be grounds for remand . . . . Clearly, the obsolete nature of

the mental opinions means that a consultative examination was warranted.”). However,

as the Commissioner argues, “the Appeals Council directed the ALJ to obtain updated

and additional evidence concerning [p]laintiff’s impairments if necessary to complete

the record in accordance with 20 C.F.R. §§ 416.912, 416.913.” Dkt. No. 21 at 11; see

T. 664 (emphasis added). The Commissioner quoted the Appeals Council’s phrasing,

                                              14
that such additional evidence “may include, if warranted and available, consultative

physical and psychological examinations and medical source statements.” Dkt. No. 21

at 11 (quoting T. 664) (internal quotation marks omitted) (emphasis in original). Thus, it

was within the ALJ’s discretion to “decline[ ] to obtain a psychiatric medical expert,

consultative psychological examination or IQ testing in this case” as the Appeals

Council did not expressly mandate that she obtain such testing T. 1802. Therefore,

insofar as plaintiff appears to argue that the ALJ erred by failing to adhere to the

regulations, this argument is misplaced.



             2. Whether the ALJ Failed to Properly Develop the Record

       As to whether the ALJ erred in failing to develop the record and relying on

“outdated” examinations, the Court finds this a closer question. “Although the claimant

has the general burden of proving that he or she has a disability within the meaning of

the Act, because a hearing on disability benefits is a non-adversarial proceeding, the

ALJ generally has an affirmative obligation to develop the administrative record.”

Munerlyn v. Colvin, 203 F. Supp. 3d 253, 263-64 (W .D.N.Y. 2016) (citation and internal

quotation marks omitted). “The ALJ has discretion on a case-by-case basis to

determine whether a consultative examination is needed, and is only required to order

such an examination where the examination is necessary to resolve a conflict or

ambiguity in the record.” Phelps v. Colvin, 20 F. Supp. 3d 392, 401 (W .D.N.Y. 2014)

(citing 20 C.F.R. § 404.1519a(b)(4); Simon v. Colvin, No. 6:12-CV-6381 MAT, 2013 WL

4094612, at *6-7 (W.D.N.Y. Aug. 13, 2013) (finding no psychiatric consultative


                                            15
evaluation needed where substantial evidence in the record to support ALJ's

conclusion). “‘An ALJ is not obligated to order a consultative examination if the facts do

not warrant or suggest the need for such an examination.’” Phelps, 20 F. Supp. 3d at

402 (quoting Brown v. Astrue, No. 11-CV-6329T, 2012 WL 2953213, at *7 (W.D.N.Y.

July 19, 2012)). Conversely, “it is a reversible error for the ALJ to fail to obtain a

consultative examination if such an evaluation is necessary for the ALJ to make an

informed decision.” Id. (citing Falcon v. Apfel, 88 F. Supp. 2d 87, 90-91 (W .D.N.Y.

2000)).

       Plaintiff argues that the ALJ erred in relying on the “outdated opinion” of Dr.

Bougakov, and failed to further develop the record as to plaintiff’s mental impairments.

See Dkt. No. 16 at 14. Although Dr. Bougakov’s consultative examination occurred

nearly ten years before the ALJ’s decision, the Court notes that “[t]he m ere passage of

time does not necessarily render an opinion outdated or stale.” Marozzi v. Berryhill, No.

6:17-CV-06864-MAT, 2019 WL 497629, at *7 (W.D.N.Y. Feb. 8, 2019) (citing

Carthron-Kelly v. Comm'r of Soc. Sec., No. 5:15-CV-0242 (GTS/WBC), 2017 WL

9538379, at *6 (N.D.N.Y. Sept. 25, 2017) (“[T]he mere addition of medical records after

a State agency medical examiner’s review does not render the examiner’s opinion

invalid. To be sure, the 2013 MRI described [p]laintiff’s cervical protrusion at C3-4 as

‘large,’ as compared to ‘small’ in 2009. However, Plaintiff fails to specify how the MRI or

additional treatment notations were inconsistent with Dr. Junejo’s findings or would alter

the ALJ’s determination. The evidence received after Dr. Junejo’s review did not contain

any evidence of additional limitations.”)). Rather, a medical opinion is outdated if


                                             16
subsequent treatment notes demonstrate that the plaintiff’s condition has deteriorated.

See id. (citing Jones v. Colvin, No. 13-CV-06443, 2014 W L 256593, at *7 (W.D.N.Y.

June 6, 2014) (finding that the ALJ should not have relied on a medical opinion in part

because it “was 1.5 years stale” as of the plaintiff’s hearing date and “did not account

for her deteriorating condition”). “A more remote medical opinion may in fact constitute

substantial evidence if it is consistent with the record as a whole.” Id. (citing Andrews v.

Berryhill, No. 17-CV-6368(MAT), 2018 WL 2088064, at *3 (W.D.N.Y. May 4, 2018)

       In assessing whether plaintiff’s condition deteriorated after Dr. Bougakov’s

medical opinion, the record is clear that plaintiff’s post-2008 treatment notes indicate

that he experienced mood swings, visual and audio hallucinations, nightmares,

“avoidance,” “hypervigilence,” and thoughts of death in 2009 and 2010. T. 479-83, 514.

In 2011, plaintiff reported visual and audio hallucinations, mood swings, increased

worrying, self-sabotage, and anger issues. Id. at 1089-90. However, as the ALJ noted,

these symptoms generally occurred during gaps in plaintiff’s treatment history, which

included inconsistent use of his medication, wherein plaintiff admitted that his

symptoms had worsened. See T. 479 (stating in 2010: “The Client reports that he has

been off meds since 2009 and in that time his symptoms have gotten worse.”), 1089

(stating in 2011 the same). In fact, mental health progress notes from the Postgraduate

Center for Mental Health demonstrate that when plaintiff took his prescribed medication

his thought process was appropriate and there was no evidence of delusions,

hallucinations, or dissociative symptoms. See id. at 1321. “Thus, the record

substantially supports the ALJ's findings concerning her gaps in treatment and her


                                            17
non-compliance with prescribed treatment, which were relevant considerations in the

evaluation of [plaintiff’s] credibility concerning the limitations caused by [his]

impairments.” Cardoza v. Astrue, No. 3:10-CV-1951 (MRK/WIG), 2012 WL 3727160, at

*8 (D. Conn. Apr. 13, 2012); Calabrese v. Astrue, 358 F. App'x 274, 278 (2d Cir. 2009)

(summary order) (noting the plaintiff's noncompliance with medication in discrediting her

subjective complaints).

       As the Commissioner notes, plaintiff’s treatment history depicts, at times during

the period post-dating Dr. Bougakov’s 2008 examination, unremarkable findings,

including examinations with clear and coherent speech, goal-directed thought

processes, calm behavior, and appropriate affect. T. 1176, 1179, 1181, 1188, 1201,

1203, 1204, 1416, 1434. Moreover, the record is clear that the ALJ took the “moderate”

difficulties plaintiff did have in certain areas in account in determining the appropriate

RFC. See T. 1817 (“[T]he record does not support more than moderate difficulties in

interacting with others when considering skilled, semi-skilled and unskilled work, with no

significant limitation in the ability to deal with supervisors, co-workers, and the general

public in unskilled work. [Plaintiff’s] difficulties in interacting with others appear to occur

in limited circumstances.”), 1818 (“[T]he record does not support more than moderate

difficulties adapting or managing oneself.”). The ALJ acknowledged that plaintiff

testified that he helped raise his girlfriend’s children, grocery shopped, worked outside

the home during the relevant period, used public transportation, and attended m edical

appointments. T. 1817; see id. at 411, 415, 684-87, 1099, 1122, 1760-61. Moreov er,

the ALJ noted that plaintiff’s allegations of poor attention, memory, and that stress


                                              18
greatly affects him “appear overstated” due to plaintiff’s ability to perform the above-

mentioned activities of daily living. T. 1819. She further stated that plaintiff’s

performance of “light-level exertion . . . would not be expected to result in more than

slight or minimal cognitive limitations.” Id. As such, although “it is well-settled that the

performance of basic daily activities does not necessarily contradict allegations of

disability, as people should not be penalized for enduring the pain of their disability in

order to care for themselves,” Battease v. Comm’r of Soc. Sec., No. 3:15-CV-867

(ATB), 2016 WL 3824146, at *7 (N.D.N.Y. July 13, 2016) (internal quotations omitted),

the Court concludes that the ALJ did not err in assessing plaintiff’s activities of daily

living in conjunction with the RFC determination.

       “[I]t is well established that where there are no obvious gaps in the administrative

record, and where the ALJ already possesses a complete medical history, the ALJ is

under no obligation to seek additional information in advance of rejecting a benefits

claim.” Puente v. Comm'r of Soc. Sec., 130 F. Supp. 3d 881, 893 (S.D.N.Y. 2015); see

Perez v. Chater, 77 F.3d 41, 48 (2d Cir. 1996) (holding that where the ALJ had

“already. . . obtained and considered reports” from treating physicians, the ALJ “had

before him a complete medical history, and the evidence received from the treating

physicians was adequate for him to make a determination as to disability”). As

evidenced above, there is no indication that the ALJ did not po ssess a complete

medical history as to plaintiff’s mental limitations when rendering her RFC

determination. See id. The Court finds that there is substantial evidence in the record

to establish that although plaintiff had mental limitations, he still functioned at a level to


                                              19
be able to complete “work at simple, routine and repetitive tasks; and work in a ‘low-

stress job,’ defined as occasional decision-making, occasional judgment requirements,

and occasional changed in the work setting,” as defined in the RFC. T. 1804. As such,

the ALJ was within her discretion to decline to obtain a consultative examiner, as no

conflict or ambiguity existed in the record. See Phelps, 20 F. Supp. 3d at 401. Plaintif f

“has not established beyond conclusory assertions that the record was insufficient for

the ALJ to make [her] determination.” Brandt v. Colvin, No. 3:13-CV-02165, 2014 W L

4793956, at *7 (M.D. Pa. Sept. 24, 2014) (citing Phelps, 20 F. Supp. 3d at 402). The

Court concludes that ALJ did not err in her decision not to req uest an additional

consultative examiner as to plaintiff’s mental impairments, and instead, rely on “the

medical opinion of Dr. Bougakov [which she found] more consistent with the record in

its entirety, including [plaintiff’s] overall positive response to ongoing mental health

treatment and his engagement in a range of activities of daily living that require good

mental functioning.” T. 1820. Thus, the Court concludes that the ALJ fully developed

the record.



                                      III. Conclusion

       WHEREFORE, for the reasons stated above, it is hereby:

       ORDERED, that Calvin E.’s motion (Dkt. No. 16) is DENIED; and it is further

       ORDERED, that the Commissioner’s motion for judgment on the pleadings (Dkt.

No. 21) is GRANTED; and it is further

       ORDERED, that the Clerk of the Court serve copies of this Memorandum-


                                             20
Decision and Order on the parties in accordance with the Local Rules.

      IT IS SO ORDERED.

Dated: July 3, 2019
       Albany, New York




                                          21
